06/03/2020


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0104


                                      DA 20-0104
                                   _________________

 IN RE THE MARRIAGE OF:

 AIMEE J. TIMMONS,

             Petitioner and Appellee,
                                                                      ORDER
       and

 PATRICK J. TIMMONS,

             Respondent and Appellant.
                               _________________

       The record was filed for purposes of this appeal on March 27, 2020. Nothing further
has been filed, and the opening brief is now overdue.
       THEREFORE,
       IT IS ORDERED that Appellant shall prepare, file, and serve the opening brief on
appeal no later than July 1, 2020. Failure to file the brief within that time will result in
dismissal of this appeal with prejudice and without further notice.
       The Clerk is directed to provide copies of this Order to Appellant Patrick J.
Timmons and to all counsel of record.




                                                                              Electronically signed by:
                                                                                  Laurie McKinnon
                                                                         Justice, Montana Supreme Court
                                                                                    June 3 2020